WARDLAW, Circuit Judge,
concurring.
I concur in the majority’s disposition. I write separately because while the district court’s decision to preclude Johnson’s testimony is within the range of a district court’s discretion, in my judgment, it is barely so.
The entirety of the circumstances before the district court makes Johnson’s preclusion appear, at a minimum, quite unfair. Johnson was available on the original date he was to testify. His testimony could have resolved the factual dispute as to whether he or Johns was the active engineer. He could have disputed Fahrenkopfs testimony about the inspection performed at the end of the previous season. He could have explained the details about loosening the hose clamp when he and Fahrenkopf winterized the fresh water pump. Indeed, his was the only testimony that could corroborate that of Johns.
Johns’s failure to call Johnson earlier in the trial was a matter of professional courtesy. Johnson was present and available to testify, but instead of calling Johnson, plaintiffs counsel allowed the defense to call a witness out of order so that defense counsel would not be required to compensate the witness to return to court after Johnson testified. Defense counsel failed to extend the same professional courtesy to the plaintiff, even expressing his preference that the court preclude Johns from indicating to the jury that Johnson was present in the courtroom and willing to testify.
Although district- court judges have broad discretion in managing their trials, United States v. Heredia-Fernandez, 756 F.2d 1412, 1416 (9th Cir.1985), they “must not adhere so rigidly to time limits as to sacrifice justice in the name of efficiency.” Navellier v. Sletten, 262 F.3d 923, 941 (9th Cir.2001) (internal quotation marks omitted). In this case, while there may have been legitimate concerns about trial efficiency, providing a fair trial to an egregiously injured seaman should have weighed in favor of allowing Johnson’s testimony. Only the extremely deferential standard of review compels my joinder in affirming the district court.
-,